           Case 2:19-cv-01140-JAM-KJN Document 12 Filed 02/05/21 Page 1 of 5



 1
     Ognian Gavrilov, SBN 258583 (Designated counsel for service)
 2   Sheila Pendergast, SBN 251562
     Gregory P. O’Dea, SBN 110966
 3   GAVRILOV & BROOKS
     2315 Capitol Avenue
 4
     Sacramento, CA 95816
 5   Telephone:(916) 504-0529
     Facsimile:(916) 727-6877
 6   Email: ognian@gavrilovlaw.com
 7   Attorneys for Plaintiff
 8   THOMAS ALDREDGE
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11
     THOMAS ALDREDGE,                              Case No. 2:19-CV-01140-JAM-KJN
12                 Plaintiff,
                                                   AMENDED JOINT STIPULATION AND
13                                                 ORDER TO MODIFY SCHEDULING
            v.
14                                                 ORDER TO CONTINUE DATES DUE TO
     STATE FARM MUTUAL                             CORONAVIRUS
15   AUTOMOBILE INSURANCE
     COMPANY, an Illinois corporation,
16
17
                    Defendant.
18
19
20
            TO THE COURT:
21
22
            Plaintiff THOMAS ALDREDGE (“plaintiff”) and Defendant STATE FARM MUTUAL
23
     AUTOMOBILE INSURANCE COMPANY (“defendant”) hereby submit this Stipulation and
24
     [Proposed] Order to the Court for approval.
25
            WHEREAS, the close of discovery is presently set for March 12, 2021;
26
            WHEREAS, the current deadline to file dispositive motions is April 20, 2021, with the
27
     hearing to be held on May 18, 2021;
28

                                              -1-
                     AMENDED JOINT STIPULATION TO MODIFY SCHEDULING ORDER
            Case 2:19-cv-01140-JAM-KJN Document 12 Filed 02/05/21 Page 2 of 5



 1          WHEREAS, the final pre-trial conference is set for June 25, 2021;
 2          WHEREAS, the trial is set for August, 2, 2021;
 3          WHEREAS, Defendant timely disclosed expert witnesses on January 8, 2021 and
 4   Plaintiff disclosed supplemental and rebuttal expert witnesses on January 22, 2021;
 5          WHEREAS, the ongoing COVID-19 pandemic has impacted the parties’ discovery and
 6   will continue to impact the discovery, including the conducting of multiple depositions which
 7
     remain to be taken;
 8
            WHEREAS, the State of California and the County of Sacramento have announced a
 9
     public health emergency mandating the closure of non-essential businesses and that requires
10
     residents of the State of California and the County of Sacramento to avoid congregating with
11
     people outside their immediate family or household, and to refrain from all non-essential travel;\
12
            WHEREAS, COVID-19 cases and deaths have increased to record levels and are
13
     expected to substantially rise over the ensuing several months, and ICU capacity in the State of
14
     California is substantially over-burdened;
15
            WHEREAS, in-person depositions of the witnesses would require travel and the
16
     congregation of multiple people in a confined space for hours;
17
            WHEREAS, the parties agree that it would be more constructive if the depositions could
18
19   proceed at a point in time when COVID-19 cases have at least stabilized and the State and

20   County have eased current restrictions on congregation in indoor spaces and non-essential travel;

21          WHEREAS, the parties have met and conferred and hereby stipulate and agree that a

22   continuance of all currently pending dates for approximately 150 days may allow time for the

23   parties to conduct and complete depositions at a point in time when COVID-19 cases have at

24   least stabilized and the State and County have eased current restrictions on congregation in
25   indoor spaces and non-essential travel;
26          WHEREAS, the parties have already disclosed their expert witnesses, and therefore, do
27   not request that new dates for expert witness disclosure be set by the Court;
28          WHEREAS, the new dates requested by the parties are as follows:

                                              -2-
                     AMENDED JOINT STIPULATION TO MODIFY SCHEDULING ORDER
            Case 2:19-cv-01140-JAM-KJN Document 12 Filed 02/05/21 Page 3 of 5



 1          1. The date for the completion of all discovery, percipient and expert, shall be August 6,
 2   2021; the dates for designation of experts have passed and are unchanged;
 3          2. The last date to file dispositive motions shall be September 17, 2021 with hearing on
 4   such motions to be on November 2, 2021 at 1:30 p.m.;
 5          3. The Joint Mid-Litigation Statement Filing Deadline shall be fourteen (14) days prior
 6   to the close of discovery;
 7
            4. The final pre-trial conference shall be set for January 14, 2022.
 8
            5.   The trial shall commence on March 7, 2022.
 9
            WHEREFORE, the parties hereby stipulate, and respectfully ask the Court to modify the
10
     Scheduling Order by continuing the discovery cut-off date, the filing deadline and hearing date
11
     for dispositive motions, and the final pre-trial conference date by 150 days, as indicated
12
     hereinabove, and without prejudice to requesting an additional extension of these dates should
13
     the public health emergency so require. As previously ordered by the court, not later than
14
     fourteen (14) days prior to the close of the continued discovery cut-off date, the parties will file
15
     a brief joint mid-litigation statement summarizing all law and motion practice heard by the court
16
     as of the date of the filing of the statement, whether the court has disposed of the motion at the
17
     time the statement is filed and served, and the likelihood that any further motions will be
18
19   noticed prior to the close of law and motion.

20
21          IT IS SO STIPULATED.

22
23      Dated: February 4, 2021                      GAVRILOV & BROOKS

24
                                                     By /s/ Ognian Gavrilov
25
                                                     OGNIAN GAVRILOV
26                                                   Attorneys for Plaintiff
                                                     THOMAS ALDREDGE
27
28

                                               -3-
                      AMENDED JOINT STIPULATION TO MODIFY SCHEDULING ORDER
            Case 2:19-cv-01140-JAM-KJN Document 12 Filed 02/05/21 Page 4 of 5



 1
 2      Dated: February 4, 2021                    McCORMICK BARSTOW, LLP
 3
 4                                                 By /s/ Dana B. Denno
                                                   Attorneys for Defendant
 5                                                 STATE FARM MUTUAL AUTOMOBILE
                                                   INSURANCE COMPANY
 6
 7
 8
                                                      ORDER
 9
10
            Pursuant to the stipulation of the parties, the deadlines previously set by the Court in this
11
12   case, are hereby extended by 150 days, as follows:

13          1. The date for the completion of all discovery, percipient and expert, shall be continued

14          from March 12, 2021 to August 6, 2021;

15          2. The last date to file dispositive motions shall be continued from April 20, 2021 to

16          September 17, 2021 with hearing on such motions to be continued from May 18, 2021 to

17          November 2, 2021 at 1:30 p.m.;
18          3. The final pre-trial conference shall be continued from June 25, 2021 to January 14,
19   2022 at 10:00 a.m.;
20          4. The trial date of August 2, 2021 is continued to March 7, 2022 at 9:00 a.m.
21
22          Further, not later than fourteen (14) days prior to the close of the continued discovery
23   cut-off date, the parties will file a brief Joint Mid-Litigation Statement summarizing all law and
24
     motion practice heard by the court as of the date of the filing of the statement, whether the court
25
     has disposed of the motion at the time the statement is filed and served, and the likelihood that
26
     any further motions will be noticed prior to the close of law and motion.
27
28

                                               -4-
                      AMENDED JOINT STIPULATION TO MODIFY SCHEDULING ORDER
          Case 2:19-cv-01140-JAM-KJN Document 12 Filed 02/05/21 Page 5 of 5



 1        IT IS SO ORDERED.
 2
 3   Dated: February 4, 2021              /s/ John A. Mendez
                                          THE HONORABLE JOHN A. MENDEZ
 4                                        UNITED STATES DISTRICT COURT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -5-
                   AMENDED JOINT STIPULATION TO MODIFY SCHEDULING ORDER
